Reiber, C.J.,
dissenting.
In a de novo hearing, the Human Services Board rejected KR.’s direct challenge to the Department for Children and Families’ (DCF) placement of her name on the Child Protection Registry based on a substantiated report of abuse or neglect. In upholding the registry placement, the Board relied upon the totality of the circumstances, including K.R.’s admitted daily use of opioids during the period in question and her failure to follow DCF’s recommendations aimed at addressing her substance abuse. Notwithstanding the deferential standard of review we must apply, see In re R.H., 2010 VT 95, ¶21, 189 Vt. 15, 14 A.3d 267 (stating that “we defer to the Board’s decision regarding substantiation on appeal”), the majority overturns the Board’s decision. The majority reaches this result by precluding the Board from relying upon KR.’s own inculpatory statements made in her direct challenge to the registry placement — even though K.R., neither below nor here on appeal, has ever questioned either the administrative reviewer’s or the Board’s authority to rely upon these statements or any other evidence. According to the majority, these statements are “after-acquired evidence” unknown to DCF at the time of its initial substantiation determination and thus cannot be used by the Board to “salvage a *199substantiation that was not supported by sufficient evidence in the first place.” Ante, ¶ 18. I cannot accept the majority’s position because the Board may, indeed must, consider evidence concerning the accuracy or reliability of a substantiation determination at a de novo hearing in a direct challenge from a registry placement. Accordingly, I respectfully dissent.
¶ 21. The majority appears to lose sight of the fact that the Board’s de novo review is from K.R.’s direct challenge to DCF’s substantiation determination and resulting placement of her name on the registry. To be sure, there was a significant time gap' in this case between DCF’s initial placement of K.R.’s name on the registry based on the department’s substantiation of abuse or neglect and the later administrative and Board reviews of the substantiation. This is because K.R. took advantage of 38 V.S.A. § 4916a(j), added in 2007, which provides — notwithstanding any other time deadlines in the statute — an opportunity for administrative review of a substantiation decision for persons whose names were placed on the registry between January 1992 and September 2007. Otherwise, a person may request administrative review of DCF’s intent to place the person’s name on the registry within fourteen days of the date that DCF mailed notice of a right to review its decision to do so. 33 V.S.A. § 4916a(c)(l). DCF must hold an administrative review conference within thirty-five days of receiving that request. Id. § 4916a(d). The person may then seek review before the Board within thirty days of the date that the administrative reviewer mails notice of the placement. Id. § 4916b(a). The Board must hold a hearing within sixty days of the request and issue a decision within thirty days of the hearing. Id. § 4916b(b)(l). Thus, the normal timeframe for a direct appeal of a substantiation decision and registry placement is relatively short.
¶ 22. My point is that we should not be altering the standard of review set forth under our law because of the fact that there was a significant time gap in this case between the initial substantiation decision and the administrative and Board reviews. This appeal does not concern KR.’s petition for expungement of her name from the registry based on a change of circumstances after her name was placed on the registry.4 A person seeking *200expungement is “prohibited from challenging his or her substantiation at the hearing, and the sole issue before the Board” is “whether the Commissioner [of DCF] abused his or her discretion” in denying the petition. Id. § 4916c(e); see also id. § 4916c(b) (stating that person seeking expungement of placement of name on registry has “burden of proving that a reasonable person would believe that he or she no longer presents a risk to the safety or well-being of the children” (emphasis added)); In re R.H., 2010 VT 95, ¶ 23 (stating that, in contrast to challenges of substantiation determinations, “the expungement process specifically allows for an evaluation of a parent’s post-incident conduct”).
¶ 23. In contrast, in this appeal — notwithstanding the time gap — K.R. is directly appealing the substantiation decision, first to the administrative reviewer, and then in a de novo hearing before the Board. As the majority recognizes, the applicable statute expressly gives the person challenging the initial substantiation decision in the administrative review “the opportunity to present documentary evidence or other information that supports his or her position and provides information to the reviewer in making the most accurate decision regarding the allegation.” 33 V.S.A. § 4916a(e). In the administrative review conference, DCF has “the burden of proving that it has accurately and reliably concluded that a reasonable person would believe that the child has been abused or neglected by that person.” Id.
¶ 24. Thus, the task. of the administrative reviewer is to determine the accuracy and reliability of DCF’s conclusion that the subject child was abused or neglected — in other words, was harmed or at substantial risk of harm. Nothing in the statute suggests that the reviewer is restricted to considering only evidence previously submitted to or gathered by DCF. Certainly, nothing in the statute precludes the person seeking review from making statements in an administrative review to a “neutral and independent arbiter” with “no prior involvement in the original investigation of the allegation” that the person believes demonstrates the inaccuracy or unreliability of the substantiation report. Id. § 4916a(f). To the contrary, as noted, the statute explicitly allows the person requesting the review ■ to present evidence, documentary or testamentary, that he or she believes supports his *201or her position. Moreover, the Board’s review' of the initial substantiation decision and the administrative review is de novo, In re R.H., 2010 VT 95, ¶¶ 15-19; therefore, “the Board reaches a legal conclusion whether the facts it has found support a reasonable belief that the statutory standard is satisfied.” Id. ¶ 20 (emphasis added). Again, nothing in our law prevented the Board on direct de novo review from considering K.R.’s statements concerning the accuracy and reliability of the substantiation determination.
¶ 25. The majority apparently would impose a different standard of review in situations where new evidence presented to the administrative reviewer or the Board raises doubts about the accuracy or reliability of the initial substantiation decision and thus, unlike this case, actually does support the position of the party seeking review of that decision. Citing the potentially significant impact of having one’s name on the Child Protection Registry, the majority holds that the Board may consider new evidence but may not rely on it to support a substantiation that was not supported in the first place. This double standard is inconsistent with our law, as indicated above, and is not warranted based on the potential impact of a registry placement.
¶ 26. The primary purpose of the Child Protection Registry is to protect children against persons whose names are placed on the registry. See 33 V.S.A. § 4911 (stating purposes of subchapter on reporting abuse of children). The Legislature has established registry procedures “that balance[] the need to protect children and the potential employment consequences of a registry record for persons who are substantiated for child abuse and neglect.” Id. § 4911(5). Indeed, the point of providing an opportunity for an independent administrative review and a de novo hearing before the Board is to give the party seeking review an opportunity to demonstrate the inaccuracy or unreliability of the initial substantiation decision. Accuracy and reliability is the goal, whether it means overturning or upholding the initial registry decision. Unless we find a constitutional due process violation — which we have not found here — we should not be doing our own weighing of the consequences of a registry placement and then inserting our own standard of review that is inconsistent with that legislative standard.
¶27. For the above reasons, I dissent from the majority’s determination that the administrative reviewer and the Board *202could not rely upon evidence that was not before DCF when it made its initial substantiation determination. In my view, neither the administrative reviewer nor the Board erred in relying upon KR.’s own statements made in proceedings on direct review of DCF’s initial substantiation decision. I would affirm the Board’s discretionary decision to uphold the placement of K.R.’s name on the registry based upon the evidence submitted before the administrative reviewer and the Board, including K.R.’s own incriminating statements, which were sufficient, along with other evidence, to show that her daily drug use and refusal to follow DCF’s recommendations to overcome her longstanding substance abuse posed a substantial risk of harm to her child.

 In addition to directly appealing the initial substantiation and registry placement under § 4916a®, K.R. petitioned for expungement. DCF denied the petition, and *200on appeal the Board stayed its consideration of the petition pending resolution of the instant matter.